Citation Nr: 1138425	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  05-32 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Veteran represented by:	Peter J. Meadows, Esq.


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from November 1969 to July 1971.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the Veteran's claim.

In November 2008, the Board denied the Veteran's claim of entitlement to service connection for PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court) which, in a September 2010 Memorandum Decision, vacated and remanded the case to the Board.

In a March 2011 letter, the Board provided the Veteran and his attorney the opportunity to submit additional evidence and argument in support of the appeal.  In response to the Board's letter, the Veteran's attorney submitted further argument and evidence in August 2011.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action on his part is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the Veteran's claim on appeal must be remanded for further development.

As indicated above, the issue on appeal was remanded to the Board in a September 2010 Court Memorandum Decision.  In the September 2010 decision, the Court indicated that the Board erred in failing to consider the Veteran's entitlement to service connection for depression as part of the original service connection claim.  Specifically, the Court stated that "under the caselaw existing at the time of the Board decision, the Board clearly erred in not considering the separate claim for depression.  Because the symptoms between depression and PTSD may overlap somewhat, the Court will set aside the PTSD claim also, in order that VA may comprehensively evaluate the appellant's mental condition in the context of both claims."

The Board observes that in addition to PTSD, the medical evidence of record also indicates a diagnosis of depression.  See the private opinion dated March 2003.  It is clear that the Veteran is asserting entitlement to service connection for a psychiatric disability or disabilities, however diagnosed.  The Court has recently decided that a veteran is not held to the disabilities (s)he has listed as a lay person without medical expertise; rather, service connection should be considered for any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, (s)he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Therefore, in consideration of the September 2010 Court decision as well as the holding in Clemons, the issue on appeal has been restated accordingly.

In its September 2010 Memorandum Decision, the Court also drew the Board's attention to the recent change in the VA regulation pertaining to PTSD.  See also 
38 C.F.R. § 3.304(f) (2011).  The Court stated, "[b]ecause the Court is remanding for readjudication, the Board must consider the PTSD claim under the new regulation.  In view of this revised regulation, the Board may want to reconsider whether a complete VA medical examination is in order."

The Board observes that the Veteran has raised a number of in-service stressors including experiencing rocket and mortar attacks, experiencing the death of friends, and "watching the dead bodies of American [soldiers] being pushed out of helicopters, witnessing the death of fellow soldiers, and observing the mutilated bodies of injured soldiers."  See the private medical opinions dated March 2003 and August 2011.  However, the Veteran has provided insufficient details of these alleged incidents to allow for appropriate verification.  The Veteran should be once again asked to provide specific details [i.e. date ranges, locations, individuals, and units involved] pertaining to these possible stressors.
Additionally, the Board notes that the RO has requested and obtained several of the Veteran's service records.  However, the majority of the Veteran's service personnel records appear to be absent from the claims file.  The Veteran's complete service personnel records may be able to provide additional information concerning the circumstances of his military service.  Therefore, the Veteran's complete service personnel records, if available, should be obtained and associated with the claims file.

Once the above development has been accomplished, the Veteran should be scheduled for a VA examination as to his claimed acquired psychiatric disorder to include PTSD and depression.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

The Veteran must be advised of the importance of reporting to any VA examinations deemed necessary and of the possible adverse consequences, to include the denial of his claim, of failing to so report.  See 38 C.F.R. § 3.655 (2011).

Accordingly, the case is REMANDED for the following action:

1. VBA should contact the Veteran and his attorney and ask that the Veteran clarify when and where each of his stressors occurred.  Specifically, the Veteran should be asked to provide date ranges for the alleged stressors, including the rocket and mortar attacks.  The Veteran should also be asked to provide any additional corroborating evidence he may have pertaining to the alleged stressors experienced during his military service.  Any records or information so obtained should be associated with the Veteran's VA claims file.

2. VBA should contact the National Personnel Records Center (NPRC) and/or any other appropriate repository of records, and request a complete set of the Veteran's service personnel records.  All efforts to obtain such records should be documented in the claims folder.

3. The RO should review the claims folder and prepare a summary of the Veteran's claimed stressors.  This summary, together with a copy of the Veteran's DD-214 and all associated documents should be sent to the JSRRC.  That agency should be asked to provide any information, including morning reports, which might corroborate the Veteran's alleged stressors.

4. After attempting to verify the Veteran's claimed in-service stressors, the RO should make arrangements for the Veteran to be examined by a physician with appropriate expertise for the purpose of addressing the etiology of the Veteran's currently diagnosed acquired psychiatric disorder to include PTSD and depression.  The Veteran's VA claims folder, including a copy of this remand, must be made available to the examiner.  The examiner should provide an opinion as to whether the Veteran's acquired psychiatric disorder to include PTSD and depression it is at least as likely as not (e.g. a 50/50 probability) related to his military service.  In rendering his opinion, the examiner should specifically discuss the March 2003 and August 2011 private opinions submitted by the Veteran in support of his claim.  A report of the examination should be prepared and associated with the Veteran's VA claims folder.

5. After undertaking any additional development which it deems necessary, the RO should then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the RO should provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

